Name: 1999/281/EC: Council Decision of 22 April 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-04-28

 Avis juridique important|31999D02811999/281/EC: Council Decision of 22 April 1999 appointing a member of the Committee of the Regions Official Journal L 110 , 28/04/1999 P. 0012 - 0012COUNCIL DECISIONof 22 April 1999appointing a member of the Committee of the Regions(1999/281/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 98/110/EC of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the committee has become vacant following the resignation of Mr Rembert Behrendt, which was notified to the Council on 23 March 1999;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Werner Ballhausen is hereby appointed a member of the Committee of the Regions in place of Mr Rembert Behrendt for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 22 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ L 28, 4.2.1998, p. 19.